Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 11/8/2021 has been entered. Claim(s) 1-10, 18-26 is/are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 21-26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Said claim discloses an electronically-readable storage media.  Both said claim and the respective specification fail to disclose whether said electronically-readable storage media is limited to a non-transitory medium or transitory propagating signal.  Reading said claim under the broadest reasonable interpretation electronically-readable storage media is considered to read on a transitory propagating signal.  See the "Subject Matter Eligibility of Computer Readable Media" (1351 OG 212 - Feb. 23, 2010). A claim reciting only a musical composition, literary work, compilation of data, signal or legal document per se does not appear to be a process, machine, manufacture, or composition of matter.  See MPEP § 2106.  Thus, both said claim and said specification fail to define said electronically-readable storage media to be statutory media. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-10, 18-19, 21-22, 24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarte (U.S. Patent 9060381) in view of Abusch-Magder (U.S. Patent App Pub 20080192677) in view of Pape (U.S. Patent Pub 20040070227) .

	Regarding claim 1,
Tarte teaches a communication system for providing multimedia communications within and between vehicles comprising: (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches vehicle to vehicle video/audio to video/audio communications)
a plurality of client computers within the vehicles configured to provide distributed and interconnected multimedia communications among the plurality of client computers where the communication system is compatible with vehicle environments, wherein (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches vehicle-to vehicle audio/video communications with other vehicles. First vehicle user with computer setup that allows video and audio chat with someone with a similar computer setup of another vehicle, there are multiple computers so the communication logic is not on a single computer )
displays connected to the client computers for displaying at least a one graphical user interface (GUI) for enabling a soldier to select one or more parameters of the communication system, wherein the at least one GUI is configured to provide for presence discovery among the vehicles according to crew member stations; and (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches a display connected to the computer has a display in each vehicle and enables a user to select parameters of the system at least the  video mute end buttons. . The gui shows can see all the presence of people based on stations aka vehicles connected. The present stations available are denoted in the contact list  (NOTE: soldier here is a design choice limitation and will be taken to mean any user)
wherein, when in use, one of the plurality of client computers is configured to act as an origination communication station and at least one of the plurality of client See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches multiple vehicle computer devices communicating to each other.)
	Tarte does not explicitly teach but Abusch-Magder teaches that the vehicles are armored ground combat vehicles (GCVs) .  (See paragraphs 26, 34, 56, Abusch-Magder teaches 911-Now node computer in Humvees/armored vehicles communicating with each other in audio, text, image, and video) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Abusch-Magder with Tarte because both deal with a communications network. The advantage of incorporating the above limitation(s) of Abusch-Magder into Tarte is that Abusch-Magder teaches a method effectively routes the packet in the ad hoc wireless network, and reduces the time and resources required to route Internet protocol (IP) packets between wireless user devices, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Abusch-Magder)
Tarte and Abusch-Magder does not explicitly teach but Pape teaches wherein each of the vehicles includes at least two of the client computers associated with at least two different crew-member stations of the vehicles. (See figure 1, and paragraphs 49, 55,  Pape teaches the GCV includes multiple client computer stations in multiple area of the mobile command which is part of the HMMWV.)
 Tarte and Abusch-Magder is that Pape provides reconfigurable command and control functionality necessary to direct military operations at various echelons. Can be fully transported by and is reconfigured to fit within a HMMWV transport vehicle., therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Pape)

	Regarding claim 2,
Tarte and Abusch-Magder  and Pape teach the communication system of claim 1 wherein the digital communication data is transmitted as at least one packet of digital data. (See figures 5, column8 line 54 – column 9 line 10, Tarte teaches at least one packet of digital data)

	Regarding claim 3,
arte and Abusch-Magder  and Pape teach the communication system of claim 2 wherein the at least one packet of digital data comprises: at least one Internet Protocol (IP) packet of data. (See  column 8 lines 30- 54, Tarte teaches IP protocol communications) It is implicitly taught that IPV4 is taught here, however to be as complete as possible, Examiner relies on the Abusch-Magder reference.
Abusch-Magder further teaches wherein the IP protocol is a internet protocol (IP) version 4 (IPv4) packet of data. ( See paragraphs 4, 51, 84, Abusch-Magder teaches IPV4.)  See motivation to combine for claim 1.

	Regarding claim 5,
Tarte and Abusch-Magder  and Pape teach the communication system of claim 1 wherein the communication system is configured to communicate using at least one of the group of: datagrams and packets. (See figures 5, column8 line 54 – column 9 line 10, Tarte teaches at least one packet of digital data)

	Regarding claim 6,
Tarte and Abusch-Magder  and Pape teach the communication system of claim 1 further comprises: an application program interface (API)/GUI associated with one or more of the plurality of client computers. (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches a gui with an application running on it with a contact list and video mute and end button api)

	Regarding claim 9,
Tarte and Abusch-Magder  and Pape teach the communication system of claim 1, wherein the GUI is configured to provide a listing of available communication stations within the vehicles that are available for communications. (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches a gui with an application running on it with a contact list and video mute and end button api)
Abusch-Magder further teaches that the vehicles are armored ground combat vehicles (GCVs) .  (See paragraphs 26, 34, 56, Abusch-Magder teaches 911-Now node computer in Humvees/armored vehicles communicating with each other in audio, text, image, and video)  See motivation to combine for claim 1.

	Regarding claim 10,
Tarte and Abusch-Magder  and Pape teach the communication system of claim 1.
Abusch-Madger further teaches wherein the armored GCVs are at least one consisting of the group of: an Abrams tank, a Bradley fighting vehicle, a Stryker vehicle, an armored personnel carrier, a high mobility multipurpose wheeled vehicle (Hummvee), a light armored vehicle (LAV), a combat support vehicle, a mine-protected vehicle, a utility vehicle, and a Mine Resistant Ambush Protected (MRAP). (See paragraphs 26, 34, 56, Abusch-Magder teaches 911-Now node computer in Humvees/armored vehicles communicating with each other in audio, text, image, and video)  See motivation to combine for claim 1.

	Regarding claim 18,
Tarte teaches a method of communicating over a communication system among a plurality of client computers in vehicles comprising: providing distributed and interconnected communications among the plurality of client computers, wherein logic providing the distributed and interconnected communications is not located at a single client computer; (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches vehicle to vehicle video/audio to video/audio communications)
(See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches a display connected to the computer has a display in each vehicle and enables a user to select parameters of the system at least the  video mute end buttons. . The gui shows can see all the presence of people based on stations aka vehicles connected. The present stations available are denoted in the contact list  .The gui shows who  (NOTE: soldier here is a design choice limitation and will be taken to mean any user)
transmitting the communication data in digital packets from an originating communication station to at least one receiving communication station, wherein the communication data is transmitted to at least one of the groups consisting of: a one-to-one communication, a text communication to a group, an audio communication to a group, and a video communication to a group. (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches vehicle-to vehicle audio/video communications with other vehicles. First vehicle user with computer setup that allows video and audio chat with someone with a similar computer setup of another vehicle, there are multiple computers so the communication logic is not on a single computer )
Tarte and Abusch-Magder does not explicitly teach but Pape teaches wherein each of the vehicles includes at least two of the client computers associated with at least two different crew-member stations of the vehicles. (See figure 1, and paragraphs 49, 55,  Pape teaches the GCV includes multiple client computer stations in multiple area of the mobile command which is part of the HMMWV.)
 Tarte and Abusch-Magder is that Pape provides reconfigurable command and control functionality necessary to direct military operations at various echelons. Can be fully transported by and is reconfigured to fit within a HMMWV transport vehicle., therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Pape)

	Regarding claim 19,
Tarte and Abusch-Magder and Pape teach the method of communicating among a plurality of communication stations in vehicles of claim 18 wherein the transmitting further comprises: transmitting the communication data from a first vehicle to a second different vehicle. (See figures 4A 4B, column 6 line 56 – column 7 line 18, column 7 lines 35-56, Tarte teaches vehicle to vehicle video/audio to video/audio communications)
Tarte does not explicitly teach but Abusch-Magder teaches that the vehicles are armored ground combat vehicles (GCVs) .  (See paragraphs 26, 34, 56, Abusch-Magder teaches 911-Now node computer in Humvees/armored vehicles communicating with each other in audio, text, image, and video) 
See motivation to combine for claim 18.

Claims 21-22 list all the same elements of claims 18-19, but in media form rather than method form.  Therefore, the supporting rationale of the rejection to claims 18-19 applies equally as well to claims 21-22. 

Regarding claim 25,
Tarte and Abusch-Magder  and Pape teach the communication system of claim 1.
Pape further teaches wherein each of the crew-member stations is associated with a predefined function to be performed by the soldier occupying the crew member station. (See paragraphs 48, 56, Pape teaches different command stations for multiple soldiers some in the front and some in the back ) See motivation to combine for claim 1.
	Examiner’s note: The limitation “to be performed by the soldier occupying the crew member station”. Is an intended use limitation, therefore It may potentially not be given patentable weight. 

Claim 24 list all the same elements of claim 25, but in media form rather than system form.  Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 24. 

Claim 26 list all the same elements of claim 25, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 26. 


Claims 4, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarte (U.S. Patent 9060381) in view of Abusch- Magder (U.S. Patent App Pub 20080192677) in view of Pape (U.S. Patent Pub 20040070227) further in view of Li (U.S. Patent App Pub 20120254362).

Regarding claim 4,
Tarte and Abusch-Magder and Pape teach the communication system of claim 2.
Tarte and Abusch-Magder and Paper does not explicitly teach but Li teaches wherein the plurality of client computers is configured to route the at least one packet of digital data based on extensible messaging and presence protocol (XMPP)/Jingle Framework. (See paragraphs 72, 15, 23, Li teaches  xmpp/jingle framework for communications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Li with Tarte and Abusch-Magder and Pape because both deal with a communications network. The advantage of incorporating the above limitation(s) of Li into Tarte and Abusch-Magder  and Pape is that Li teaches the method enables web service approach to enable a collaborative endpoint network for phones and to expose functions on the phones as representational state transfer (REST) web services, so that applications running remotely can monitor and control the web services in a near real-time manner, therefore making the overall system more robust and efficient. (See paragraphs 16-17, Li)

	Regarding claim 7,
Tarte and Abusch-Magder and Pape teach the communication system of claim 1.
Tarte and Abusch-Magder and Pape does not explicitly teach but Li teaches wherein at least one of the plurality of client computers is configured to use extensible messaging and presence protocol (XMPP) for interfacing with another one of the plurality of client computers. (See paragraphs 72, 73, 121, Li teaches xmpp for interfacing with a plurality of clients and  )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Li with Tarte and Abusch-Magder and Pape because both deal with a communications network. The advantage of incorporating the above limitation(s) of Li into Tarte and Abusch-Magder and Pape is that Li teaches the method enables web service approach to enable a collaborative endpoint network for phones and to expose functions on the phones as representational state transfer (REST) web services, so that applications running remotely can monitor and control the web services in a near real-time manner, therefore making the overall system more robust and efficient. (See paragraphs 16-17, Li)

	Regarding claim 8,
Tarte and Abusch-Magder and Pape teach the communication system of claim 7.
Tarte and Abusch-Magder and Pape do not explicitly teach but Li teaches wherein Java software at least partially implements XMPP running on at least one of the (See paragraphs 101, 111, 113, , Li teaches  java applets being implemented on the xmpp on the client computer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Li with Tarte and Abusch-Magder and Pape because both deal with a communications network. The advantage of incorporating the above limitation(s) of Li into Tarte and Abusch-Magder and Pape  is that Li teaches the method enables web service approach to enable a collaborative endpoint network for phones and to expose functions on the phones as representational state transfer (REST) web services, so that applications running remotely can monitor and control the web services in a near real-time manner, therefore making the overall system more robust and efficient. (See paragraphs 16-17, Li)

Claims 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarte (U.S. Patent 9060381) in view of Abusch- Magder (U.S. Patent App Pub 20080192677) in view of Pape (U.S. Patent Pub 20040070227) further in view of Sankrithi  (U.S. Patent 6065798).

Regarding claim 20,
Tarte and Abusch-Magder and Pape teach the method of communicating among a plurality of communication stations in vehicles of claim 18. 
Abusch-Magder further teaches that the vehicles are armored ground combat vehicles (GCVs) .  (See paragraphs 26, 34, 56, Abusch-Magder teaches 911-Now node computer in Humvees/armored vehicles communicating with each other in audio, text, image, and video)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Abusch-Magder with Tarte because both deal with a communications network. The advantage of incorporating the above limitation(s) of Abusch-Magder into Tarte is that Abusch-Magder teaches a method effectively routes the packet in the ad hoc wireless network, and reduces the time and resources required to route Internet protocol (IP) packets between wireless user devices, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Abusch-Magder)
Tarte and Abusch-Magder and Pape do not explicitly teach but Sankrithi teaches wherein the transmitting further comprises: the transmitting the communication data from a first station within a first vehicle to a different second station within the first vehicle. (See figure 4, column 15 line 34 to column 16 line 10, Sankrithi teaches a configuration features several seats without adjacent seats, with an intercom system may be provided for enabling voice communications between occupants of different seats in the vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Sankrithi with Tarte and Abusch-Magder and Pape because both deal with a communications network. The advantage of incorporating the above limitation(s) of Sankrithi into Tarte and Abusch-Magder and Pape is that Sankrithi teaches a space-efficient configuration (See column 1, Sankrithi  )

Claim 23 list all the same elements of claim 20, but in media form rather than method form.  Therefore, the supporting rationale of the rejection to claim 20 applies equally as well to claim 23. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.  Nordin (U.S. Patent App 20170310936) teaches a system comprises multiple image-capturing sensors  to record an image sequence showing a partial view (V-A to V-E) of the surroundings of the combat vehicle. Multiple client devices (C1 to C3) show a view of the surroundings of the combat vehicle on a display (D1 to D3). The image-capturing sensors are configured to be connected to a network to send the image sequences over the network. The client devices receive the image sequence to generate the desired view.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NINOS DONABED/Primary Examiner, Art Unit 2444